EXHIBIT 99.2 DeAnne Gabel Director - Investor Relations Investor Update Issue Date:July 21, 2009 This investor update provides information on Continental's guidance for the third quarter and the full year 2009, as well as certain historical information pertaining to the second quarter of 2009. Advanced Booked Seat Factor (Percentage of Available Seats that are Sold) As compared to the same period last year, for the next six weeks, mainline domestic advanced booked seat factor is running 2 - 3 points higher, mainline Latin advanced booked seat factor is running flat to down 1 point, Transatlantic advanced booked seat factor is running 1 - 2 points higher, Pacific advanced booked seat factor is running 4 - 5 points lower and regional advanced booked seat factor is running 3 to 4 points higher. For the third quarter of 2009, the Company expects both its consolidated and mainline load factors to be up about 1 point year-over-year (“yoy”). Unrestricted Cash, Cash Equivalents and Short Term Investments Balance Continental anticipates ending the third quarter of 2009 with an unrestricted cash, cash equivalents and short-term investments balance of approximately $2.4 billion. Cargo, Mail, and Other Revenue The Company's Cargo, Mail, and Other Revenue for the third quarter 2009 is expected to be between $355 and $365 million. 2009 Estimate Available Seat Miles (ASMs) Year-over-Year % Change 3rd Qtr. Full Year Mainline Domestic (6.7%) (7.7%) Latin America 1.7% (0.2%) Transatlantic (10.9%) (9.1%) Pacific 16.8% 8.4% Total Mainline (4.7%) (5.6%) Regional (8.3%) (7.2%) Consolidated Domestic (7.1%) (7.7%) International (2.8%) (3.5%) Total Consolidated (5.1%) (5.8%) Load Factor 3rd Qtr. 2009 (E) Full Year 2009 (E) Domestic 86% - 87% 83% - 84% Latin America 82% - 83% 80% - 81% Transatlantic 82% - 83% 77% - 78% Pacific 75% - 76% 73% - 74% Total Mainline 83% - 84% 80% - 81% Regional 78% - 79% 75% - 76% Consolidated 82% - 83% 80% - 81% Continental's month-to-date consolidated load factor is updated daily and can be found on continental.com on the Investor Relations page under the About Continental menu. Second Quarter 2009 Domestic Performance on a Hub by Hub Basis Continental’s second quarter 2009 consolidated domestic capacity at its New York Liberty hub was down 8.5%, with traffic down 8.0%, resulting in a load factor increase of 0.4 pts compared to the second quarter of 2008.Transcon capacity, which is a subset of New York Liberty capacity, was down 3.4% yoy in the second quarter while traffic was down 1.6%, resulting in a load factor increase of 1.6 pts compared to the same period in 2008.Consolidated domestic capacity at its Houston hub was down 8.2% yoy, with traffic down 6.3%, resulting in a load factor increase of 1.7 pts compared to the second quarter of 2008.Consolidated domestic capacity at its Cleveland hub was down 23.3% yoy, with traffic down 21.0%, resulting in a second quarter load factor increase of 2.5 pts compared to the same period in 2008. Pension Expense and Contributions Year-to-date,the Company has contributed $120 million to its tax-qualified defined benefit pension plans.
